Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach or fairly suggest an electrospinning apparatus comprising a spinneret as claimed, with a collector comprising a bone graft implant, with the collector also including two rods and a platform configured to support and connect to the at least two rods, wherein the two rods are configured to split an electric field between them, and the electrospun fibers are collected on a surface of the bone graft implant.
Note that per [0041]-[0044] of the US PGPub corresponding to Applicant’s application, the collector comprising a bone graft implant does not simply mean that once the collector starts collecting electrospun material, it is coated with bone graft implant and thus becomes a collector comprising bone graft implant, but is in fact a collector that comprises bone graft implant before any electrospun material accumulates on the surface of the bone graft implant. 
The closest cited prior art is considered to be O’Hare et al. (US 2014/0207250 A1, hereinafter O’Hare) which electrospins on a tissue scaffold template. However, O’Hare is primarily concerned with a soft tissue scaffold mounted on the collector, which is meaningfully different than a bone graft implant that is part of the collector. Moreover, O’Hare does not use a collector including two rods splitting an electric field and attached to a platform as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743